Citation Nr: 1221619	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-10 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patellae, status post debridement of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella, postoperative, right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease, right shoulder, currently evaluated as 10 percent disabling. 

4.  Entitlement to a separate compensable rating for residual scar, status post right shoulder arthroscopy.  

5.  Whether new and material evidence has been received with respect to a claim for service connection for hepatitis C. 

6.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 20 years of active service ending with his retirement in March 1995. 

The issue of entitlement to service connection for hepatitis C comes before the Board of Veterans' Appeal (Board) on appeal from November 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The remaining issues come before the Board on appeal from a May 2009 rating decision by the RO, which continued the already assigned 10 percent disability ratings for the left and right knees, and granted a temporary 100 percent evaluation based on surgical treatment necessitating convalescence for the right shoulder until April 1, 2008, and then continued the already assigned 10 percent disability rating.   

The issue of service connection for hepatitis C was originally appealed from prior September 2004 and October 2004 rating decisions.  The RO issued a statement of the case in February 2006 and a substantive appeal was received the following month.  Nevertheless, in a July 2006 statement as well as at a RO hearing that same month, the Veteran withdrew his appeal of this issue.  The following month, the Veteran filed a claim to reopen.  Thus, the Board must determine whether new and material evidence has been received with respect to this issue in accordance with 38 C.F.R. § 3.156.

An appeal had also been perfected on the issue of entitlement to service connection for PTSD.  However, this issue was granted in a December 2007 rating decision.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  

The underlying issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected chondromalacia patellae, status post debridement of the left knee, is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, and without recurrent subluxation or instability, frequent episodes of "locking" and effusion into the joint or ankylosis.  

2.  The Veteran's service-connected chondromalacia patella, postoperative, right knee, is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination or fatigue so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, and without recurrent subluxation or instability, frequent episodes of "locking" and effusion into the joint or ankylosis.  

3.  The Veteran's service-connected degenerative joint disease, right shoulder, is manifested by findings of pain, but without additional functional loss due to pain, weakness, incoordination or fatigue so as to limit range of motion to the shoulder level.

4.  The Veteran's residual scar, status post right shoulder arthroscopy, is manifested by tenderness on examination. 

5.  In an October 2004 rating decision, the RO denied service connection for hepatitis C; the Veteran withdrew his appeal of this decision in July 2006.

6.  The additional evidence received since the October 2004 rating decision denying the claim of service connection for hepatitis C relates to unestablished facts necessary to substantiate the claim.
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for chondromalacia patellae, status post debridement of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5019, 5260, 5261 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for chondromalacia patella, postoperative, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5019 5260, 5261 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease, right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5201 (2011).

4.  The criteria for a separate evaluation of 10 percent, but no higher, for residual scar, status post right shoulder arthroscopy, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008).

5.  The October 2004 rating decision denying the application for service connection for hepatitis C, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

6.  The additional evidence presented since the October 2004 rating decision is new and material, and the claim for service connection for hepatitis C, is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With respect to the issue of service connection for hepatitis C, the matter of compliance with the VCAA and implementing regulations will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.  

With respect to the increased rating claims for the knees and right shoulder, the Veteran was sent a letter in March 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment as well as VA examinations.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA examinations in April 2009 and May 2010 to evaluate the severity of his right and left knee disabilities and right shoulder  disability, respectively.  Although the claims file was not reviewed by the examiners, the Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the right and left knee disabilities and right shoulder disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the VA examinations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating Issues

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of the Veteran's January 2008 claim for an increase.

Left and Right Knees

The Veteran's service-connected left and right knee disabilities have been assigned separate 10 percent ratings under Diagnostic Codes 5299-5019 for bursitis.  Diseases under this diagnostic code are rated based on limitation of motion of the affected part, as degenerative arthritis under Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg disabilities.  A 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5257, a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5260 provides that a rating of 20 percent is warranted for flexion limited to 30 degrees.  A 20 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 15 degrees.  (Under the limitation of motion codes, higher evaluations are available for greater limitation of motion.)  A 20 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256 - 5263.  

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The Board also notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Normal range of motion is zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

During the course of the appeal, the Veteran has asserted that he experiences daily bilateral knee pain and wears braces on both knees as well as uses a cane because of coordination issues.  His knee pain limits his activities as well as restricts his range of motion.  He reported "giving way" as well as joint effusion.  He also had to take medications daily.  

Private treatment records from P.M., P.A. during 2008 and 2009 showed that both lower extremities exhibited full range of motion and normal stability.  There was no misalignment or tenderness.  

The Veteran was afforded a VA examination in April 2009.  While he reported pain and limitation of motion, he expressly denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, locking, effusion, and episodes of dislocation and subluxation.  He indicated that he used a cane and brace intermittently, but frequently.  On physical examination, his gait was normal.  While crepitus and tenderness were found on examination of both knees as well as clicking or snapping of the right knee, no other symptoms were observed.  Contemporaneous x-rays of the knees were negative.  Range of motion was normal in both knees.  There was no objective evidence of pain on either side with motion or pain following repetitive motion.  Further, the examiner determined that there were no additional limitations after three repetitions of range of motion.  Lastly, there was no instability or joint ankylosis.  The diagnosis was status post arthroscopy with mild chondromalacia of both knees.  The Veteran reported significant effects on his occupation as a paralegal due to decreased mobility and pain.  He had been assigned different duties and he was unable to walk up and down steps so he had to be in a building with elevators.  He had not missed any time from work.  There were mild effects on chores, shopping and recreation, moderate effects on exercise, and severe effects on sports, but otherwise no effects were found.    

Follow up VA treatment records continued to show degenerative joint disease of the knees and that the Veteran was being followed by an outside orthopedist.  November 2009 records did note small effusion of the left knee.  

A September 2009 x-ray of the left knee showed irregular area of sclerosis in the distal left femoral metaphysis.  Private treatment records from Cape Fear Orthopaedic Clinic from November 2009 to May 2010 showed that the Veteran reported pain and weakness.  However, the November 2009 record showed that the Veteran ambulated with a normal gait with no assistive devices.  He had no deformity, swelling, effusion, or ligamentous instability.  There was minimal patellofemoral crepitus with range of motion.  An October 2009 MRI of the left knee showed a small echondroma, which was likely considered an incidental finding, trace joint effusion and no other internal derangement evident.  An MRI of the right knee showed 8mm medial femoral condyle osteochondral injury and small ganglion cyst, which was probably an incidental finding, with no other internal derangement.  Subsequent treatment record showed no changes but did note that the Veteran wore a brace on the left knee despite ambulating without a limp and asked about a brace on the right knee.  

Treatment records from Advanced Physical Therapy from February 2010 to March 2010 showed that the Veteran felt stronger since beginning therapy, but still experienced pain.  He continued to wear a brace on the left, but not the right because it increased pain.  The Veteran ambulated with a normal gait.  Range of motion was zero degrees extension to 140 degrees flexion, which again is considered normal.  No instability was found on extensive testing. 
  
After reviewing the evidence of record, the Board must conclude that a rating in excess of 10 percent for the Veteran's left and right knee disabilities is not warranted.  Even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  In fact, range of motion testing has always been normal.      

In turning to the remaining diagnostic codes, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 does not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the knees.  In this regard, the Veteran indicates in a July 2010 statement that he has ankylosis.  However, the VA examiner explicitly found no evidence of ankylosis.  The examiner's finding is the only probative evidence of record on this point.  Indeed, ankylosis is a condition that is beyond the powers of lay observation to diagnose.  Moreover, while the Court has set out certain circumstances in which a lay person can render a diagnosis, such do not apply to the facts in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Turning to other potentially relevant diagnostic codes, the Board again notes that Diagnostic Code 5259 does not provide for a disability rating in excess of 10 percent.  Therefore, it is not applicable to this analysis.  

Moreover, a separate rating under this Diagnostic Code 5257 would not be appropriate as there has been no objective medical finding of recurrent subluxation or lateral instability of either knee.  Although the Veteran has claimed that his knees "give way" and he wears braces, there have been no objective medical findings of instability.  The VA examination and the private treatment records documented that the Veteran's ligaments were intact and testing for instability was negative.  

With regard to Diagnostic Code 5258, even though there have been a couple of instances in the October to November 2009 time frame that documented small or trace joint effusion, there has been no objective medical evidence of frequent episodes of locking.  The Board notes that the rating criteria under this code is conjunctive as it uses the word "and," which means that all the criteria must be met to award a higher rating.  See Melson v. Derwinski, 1 Vet.App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Therefore, the Board is unable to find that a 20 percent rating is warranted under this Code.  

The Veteran has reported chronic left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the VA examination, the examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for a rating in excess of the current 10 percent have been met under any applicable Diagnostic Codes for the Veteran's service-connected left and right knee disabilities.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Right Shoulder

The Veteran is also seeking an increased rating for his service-connected degenerative joint disease of the right shoulder.  The RO has continued the already- assigned 10 percent disability rating, effective April 1, 2008, under Diagnostic Code 5010 for traumatic arthritis.  This code provides that the disability will be rated under Diagnostic Code 5003, for degenerative arthritis, which is discussed above.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5201 provides the rating criteria for evaluation of limitation of motion of the arm.  A 20 percent rating is warranted when motion is limited at shoulder level or midway between side and shoulder level for the minor arm; a 30 percent when motion is limited midway between side and shoulder level for major arm or to 25 degrees from side for minor arm; and a 40 percent when motion is limited to 25 degrees from side for major arm.  38 C.F.R. § 4.71(a), Diagnostic Code 5201.  Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level and external and internal rotation if from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

As there have been no objective findings of ankylosis, impairment of the humerus or malunion, nonunion or dislocation of the clavicle or scapula, the remaining Diagnostic Codes applicable to the shoulder and arm are not for application.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5200, 5202 and 5203.  

In statements of record, the Veteran has asserted that he experiences pain and limited range of motion due to his right shoulder disability.  

An April 2007 private treatment record from Cape Fear Orthopaedic Clinic, P.A. showed that the Veteran had some mild pain on forward flexion as well as generalized weakness and tenderness.  A contemporaneous MRI showed findings suspicious for a SLAP tear of the glenoid labrum; partial bursal surface tearing of the supraspinatus tendon; mild AC joint arthrosis; and suggestion of glenohumeral joint chondrosis.  There was no full-thickness rotator cuff tear seen.  Follow-up private treatment records in May 2007 showed positive impingement, forward flexion and some mild pain with cuff testing.  The diagnosis was AC joint arthritis and impingement right shoulder.  The Veteran had forward flexion to 150 degrees with some mild tenderness along the posterior subacromial area.  

Private treatment records from Triangle Orthopedic Associates, P.A. in October 2007 showed that the Veteran was seen for right shoulder pain.  He had good range of motion but had significantly less internal rotation on the right, which was approximately 45 degrees.  

The Veteran underwent a right shoulder arthroscopy with major debridement, biceps tenotomy and open biceps tenodesis on January 8, 2008.  Follow up letters from his physician indicated that he was unable to return to work during recovery for approximately eight weeks. 
 
Follow up treatment records from Triangle showed that the Veteran was healing well.  An April 2008 record showed that he had full forward flexion with some slight persistent decreased cross-body adduction.  A June 2008 record again noted that he had full forward flexion and external rotation, but still had fairly limited internal rotation.  

Again, private treatment records from P.M., P.A. during 2008 and 2009 showed that both upper extremities exhibited full range of motion and normal stability.  There was no misalignment or tenderness.  

A June 2008 private opinion indicated that the examiner felt that the Veteran should be rated at least at 10 percent because of the chronicity of problems and the fact that he had required surgery.  

The Veteran was afforded a VA examination in May 2010.  The claims file was not available for review.  The Veteran reported pain with use or lying down as well as decreased range of motion and decreased strength with holding things.  He had less pain, but also less range of motion with surgery.  There was no effect on work and he could complete his activities of daily living.  It was noted that the Veteran was right-hand dominant.  

On examination, the examiner observed that the Veteran had a 3-cm linear scar just above axilla that was slightly tender, but not elevated, depressed or adherent.  There was also no tissue loss.  Range of motion was 120 degrees with flexion with pain from 100 degrees and 140 degrees abduction with pain from 120 degrees.  Internal rotation was 90 degrees without pain and external rotation was 90 degrees with pain from 80 degrees.  With repetition, there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  There was no recurrent dislocation, inflammatory arthritis or ankylosis.  A contemporaneous x-ray was normal.  The diagnosis was slap lesion, right shoulder, status post repair.  

The Board will now consider whether the Veteran's service-connected degenerative joint disease of the right shoulder warrants a rating in excess of 10 percent.  Based on the medical evidence of record, a rating in excess of 10 percent is not warranted under Diagnostic Code 5201.  Indeed, there is no competent medical evidence to indicate that the range of motion of the Veteran's right shoulder is limited to shoulder level to warrant a 20 percent rating.  The most recent VA examination showed that flexion and abduction range of motion were higher than shoulder level, which is 90 degrees, even considering pain.  The remaining private and VA treatment records also do not document any findings that motion is limited to shoulder level.  

The Board again acknowledges that the Veteran has chronic right shoulder pain.  However, a higher compensation is not warranted under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  At the VA examination, the examiner found that there was no additional restricted range of motion, or functional impairment following repetitive use.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell v. Shinseki, 25 Vet. Appellant. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion.

Again, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Further, in consideration of the Veteran's assertions, a 10 percent rating has been assigned throughout the course of the appeal.   

Importantly, the May 2010 VA examination found that the Veteran's residual scar from right shoulder surgery was tender.  As this symptom is a separate manifestation from limitation of range of motion, a separate evaluation is necessary.  See 38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  Thus, the Board finds that a separate evaluation for a residual scar is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective prior to October 23, 2008, which was in effect at the time the Veteran filed his claim.  Diagnostic Code 7804 provides for a 10 percent rating for a scar that is painful on examination.  As the scar is a residual from the surgery, the effective date should be the date of surgery, January 8, 2008.  

In sum, a separate 10 percent rating, but no higher, is warranted for residual scar, status post right shoulder arthroscopy, effective January 8, 2008.  Nevertheless, the Board must conclude that a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the right shoulder.  Again, as the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  

III.  New and Material Evidence for Hepatitis C

The present appeal includes the issue of whether new and material evidence has been received with respect to a claim of entitlement to service connection for hepatitis C.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The RO denied service connection for hepatitis C in a September 2004 rating decision.  Subsequently, the RO again denied service connection for hepatitis C in an October 2004 rating decision.  The basis for the denial was essentially the absence of evidence indicating exposure to risk factors in service.  The Veteran appealed this issue.  However, as noted above, in the July 2006 statement as well as at the July 2006 RO hearing, the Veteran withdrew his appeal of this issue.  Under these circumstances, the Board must find that the October 2004 rating decision became final.  38 U.S.C.A. § 7105(c).  

The Veteran has asserted that he performed duties as a combat medic, which is one of the known risk factors for hepatitis C, while serving in the Gulf War from August 1990 to March 1991.  Since the October 2004 rating decision, additional evidence has become part of the record to specifically include lay statements from a medical platoon sergeant who served within the same brigade as the Veteran and a sergeant major in the 44th Medical Brigade.  Both of these statements asserted that the Veteran performed medical assistance during ground combat operations.    
  
In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Thus, the evidence submitted since the October 2004 rating decision is new and material as it is not redundant of evidence already in the record in October 2004, and relates to the unestablished fact of whether the Veteran's hepatitis C is related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108.

ORDER

A rating in excess of 10 percent for the Veteran's service-connected chondromalacia patellae, status post debridement of the left knee is denied.

A rating in excess of 10 percent for the Veteran's service-connected chondromalacia patellae, postoperative, right knee, is denied. 

A rating in excess of 10 percent rating for degenerative joint disease, right shoulder, is denied.  

A separate 10 percent rating, but no higher, for residual scar, status post right shoulder arthroscopy, is granted, effective January 9, 2008, subject to the law and regulations governing the payment of monetary benefits.  
   
New and material evidence having been received, the petition to reopen the claim of service connection for hepatitis C is granted.


REMAND

The Veteran is seeking service connection for hepatitis C.  As noted above, he asserts that he contracted hepatitis C while performing duties as a combat medic in Southwest Asia during the first Gulf War.  Again, the Board observes that serving as a combat medic is considered one of the risk factors for contracting hepatitis C.  Service personnel records do document that the Veteran received training as an advanced emergency medical technician/paramedic.  While service treatment records showed that the Veteran tested negative for hepatitis A and hepatitis B in May 1992, they appear to be silent with respect to any testing for hepatitis C.  VA treatment records showed that the Veteran was diagnosed with hepatitis C in February 2003.  These records appeared to indicate that he probably acquired hepatitis C during a blood /plasma transfusion in 1964 when he fractured his jaw as a child.  However, the Veteran subsequently submitted a lay statement from his father indicating that he had never actually received a blood transfusion or received any blood products during that incident.  The Veteran also later clarified that when he reported this history to the health care provider, it was based on his recollection of something that occurred when he was a child, which was later corrected by his father.  Moreover, he indicates that he had wrist surgery in 1985 at Fort Campbell and that his exposure to contaminated blood could possibly have come during that procedure. 

Nevertheless, throughout the course of his appeal and during the course of receiving treatment for hepatitis C as well as PTSD, the Veteran has consistently reported that he served as a combat medic while stationed overseas.  In fact, an August 1995 psychiatric evaluation showed that while the Veteran's primary work was legal noncommissioned officer, he also reported working as a medic.  Importantly, this history was provided many years prior to his diagnosis of hepatitis C.  To support his claim that he performed duties as a combat medic, as discussed above, the Veteran also submitted two statements from sergeant majors who served with the Veteran and both provided that the Veteran performed medic duties.  Moreover, the Veteran's combat stressors were verified with the United States Joint Service Records Research Center (JSRRC).  

Thus, the Board finds that the Veteran's assertions that he served as a combat medic while stationed in Southwest Asia to be credible and supported by the remaining evidence of record.  The Veteran clearly received medical training and it would be reasonable to assume that this training would have been used during combat operations.  Moreover, two sergeant majors have both indicated that they witnessed the Veteran performing medic duties.  The Veteran's participation in combat operations has been verified by the JSRRC.  Significantly, the Veteran reported serving as a combat medic long before he was diagnosed with hepatitis C.  In other words, his current assertions were not simply made in conjunction with the current claim, but have been consistent since his retirement from service.  In sum, the Veteran's assertions that he served as a combat medic during service are conceded.  In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine whether his hepatitis C is related to his duties as a combat medic in service.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination with a medical doctor to ascertain the etiology of his currently diagnosed hepatitis C.  All necessary tests should be conducted.  
The claims file must be sent to the physician for review and the examiner should be informed that Veteran's duties as a combat medic during the first Gulf War have been conceded.

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hepatitis C is related to service, to specifically include the his duties as a combat medic.  The examiner should also consider the Veteran's contentions that he might have contracted the disease as a result of surgeries performed in service, to include a wrist surgery in 1985 at Fort Campbell, Kentucky.  A complete rationale should accompany any opinion provided.
2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 
3.  Thereafter, and any additional development deemed necessary by the RO, the issue on appeal should be readjudicated under a merits analysis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


